Title: To Thomas Jefferson from Samuel Moore, 14 February 1825
From: Moore, Samuel
To: Jefferson, Thomas


Sir
Mint of the United States. Philada
Feb. 14. 1825
It is not without hesitation and reluctance, that I prefer a request that will be the occasion of any inconvenience, to one who has acquired so high a claim to be exempted from intrusion; but I know not to whom I can address myself with the hope of obtaining information so accurate as you, I doubt not, possess, on a subject to which I now respectfully solicit your attention.The character of the “impression emblematic of Liberty” on our coins, does not appear, from any records I have seen, to have been determined by specific instructions from the Government: nor has it been settled by any uniform practice here. The Journals of the Senate, and other notices of the proceedings of Congress, show that the head of the President was at first intended as the device for one side of the coins, and that the House of Representatives substituted the words now in the Law; but neither the Journals, nor the brief notice which the papers contain of the debates of that period, give any indication of the percise emblem intended.The first coins struck were cents, in 1793, on which the emblem adopted was a female head, with hair wildly flying behind. In 1795 the Cap of Liberty was introduced supported on a wand projecting behind the  head. In 1796 or 97 the Cap was discarded and has not since been restored.In 1794 the first silver coins were struck. The head of Liberty was here also adopted, with flowing hair, without the accompanyment of a Cap. This stile was retained on the silver coins, with slight modification,  until about the year 1808, when Mr Patterson procured a more pleasing head of Liberty, and ornamented it with a dress, not intended as I learn from the officers of the Mint to represent the Cap of Liberty, nor approaching it in form, but taken from life and considered as a model in good taste of the fashion of the time. The “inscription of the word Liberty” was at the same period transferred from the margin of the coin, to the band of the Cap. This head dress continues to the present day on the silver coins since issued, but has never been adopted on the dollar, none having been struck, nor any new die of that denomination  made since 1805.The first gold coins were struck in 1795. The head on them was from the first ornamented with a cap head dress; not the Liberty cap in form, but probably one corresponding to the fashionable dress of the day. This continued till 1808 when the head dress of the gold coins was conformed to that adopted on the silver. No Eagles have been struck since 1804. The improved head dress has therefore not been extended to them.No cap has at any time been admitted on the head of the copper coins, but, about the time of the above improvements, the hair was gathered into neat order, and the band of Liberty was adopted on them also.I have recited the above detail of facts, familiar probably to your notice at the time, if not in some instances emanating from your authority, in order to lessen the trouble of recalling the train of them to your recollection.It seems expedient, if indeed there is not an official obligation, to complete the series of our dies, and the unsettled question what is the proper emblem of Liberty for our coins, is entitled to consideration before a new original die of our money unit is prepared. Permit me therefore to request information on the following points as having a fair relation to the subject1 What figure or device may be considered as intended by Congress or the Administration, at the establishment  of the Mint, by the words of the Law “an impression emblematic of Liberty.”2 Was the Cap of Liberty adopted or alluded to, as a fit emblem, by any Act of the Confederation, or of any state, or by popular usage during the revolution, or previously to 1792, so that this device may be supposed to have been intended.3 When emblems, or representations of Liberty, were, in those times, resorted to on public occasions, of what description were they.4 If the Liberty cap be the emblem intended in the Law, or if it be deemed an Americanised & suitable emblem, is it proper to place it on the head of the figure personifying Liberty.Such information or suggestions as you may find it convenient to favour me with, will be thankfully recieved. When I am satisfied as to the impression emblematic of Liberty, which can be sustained on the best grounds, a few pattern pieces will be struck to be submitted to the consideration of the Government, which, if approved, or with such modifications as shall be directed, may be recorded here and fix the character of our Coins.Supposing the female head to be an appropriate figure, three views in relation to it present themselves—To adhere to the present dress cap or copy it so nearly as not to exhibit the appearance of any specific change—To exclude the Cap, and adopt an easy disposition of the hair, with no ornament but the band of Liberty—To adopt the classical Cap, which though resembling the cap of Liberty nearly, in form, would be distinguished from it by being worn on the head of the figure, if it be true that the cap of Liberty is out of place there.—The first would be the easiest, being a state familiar to the Engraver of the Mint. The second if happily executed would perhaps be most pleasing, as being more true to life and nature. The third would have the advantage of a permanent standard, in the exquisite models of Art derived from classic times.I am Sir with great respect Your obt ServtSaml Moore